 Case: 1:21-cv-02600 Document #: 25 Filed: 06/09/21 Page 1 of 1 PageID #:1393

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

LG Electronics Inc., et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:21−cv−02600
                                                                   Honorable Mary M.
                                                                   Rowland
Partnerships and unincorporated Associations
Identified in Schedule A
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 9, 2021:


       MINUTE entry before the Honorable Mary M. Rowland: Plaintiff's ex parte
motion to extend temporary restraining order [22] is granted. TRO is extended to 6/23/21.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
